DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/479899. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-5, 7, 8, 11-14, 16, and 17 have been amended. 
Claims 1-5, 7, 8, 10-14, 16, 17, and 19 are pending in the application and have been examined on the merits discussed below.
The rejection of claims 1-5, 7-8, and 10 under 35 USC 101 is withdrawn in view of the claim amendments filed 6/13/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 11-14, 16, 17 and 19  are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to manage maintenance of components, which is described by claim limitations reciting: capturing usage data associated with respective bathroom components, each bathroom component having a location associated with the bathroom component; determining from the usage data whether any of the bathroom components requires maintenance including repairing of a bathroom component; and communicating the location of each respective bathroom component requiring repair, wherein, when more than one bathroom component requires repair, the method further comprises presenting a list ordered in an order to optimize repair of the maintenance management system, determines the order which minimizes repair time of the maintenance management system, and 4Application No. 16/479,899 Reply to Office Action Dated March 14, 2022counting down from a pre-determined amount of time, wherein the timer is started when the one or more sensors of a bathroom component requiring repair are de- activated, and wherein, when the timer has elapsed, the bathroom component requiring repair is removed from the list. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and managing personal behavior. Dependent claims 12-14, and 16 recite limitations that further narrow managing maintenance of components (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 11 (i.e., the at least one user device and App or server) do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as communicating the location … to at least one user device; and  presenting on the user device a list…, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations only add extra-solution activities (data output/display). Additional elements related to using a timer and when the timer has elapsed, the one or more sensors are re-activated are recited at a high level of generality and do not provide an improvement to the computer or technology. Similarly, additional elements in claims 17, and 19, add additional elements that do not yield an improvement to the computer or technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting communicating the location … to at least one user device; and  presenting on the user device a list… do not provide an improvement and only add extra-solution activities. Further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Additional elements related to using a timer and when the timer has elapsed, the one or more sensors are re-activated are recited at a high level of generality and do not provide an improvement to the computer or technology. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are eligible.
Examiner respectfully disagrees. Applicant’s arguments are based on language recited in claim 1. Claim 11 does not recite a combination of additional elements similar to that in claim 1. The rejection has been updated to address the amendments to claim 1. See updated Claim Rejections - 35 USC § 101 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683